AMENDMENT TO PROMISSORY NOTE, LOAN AGREEMENT, MORTGAGE
AND LOAN DOCUMENTS AND ASSUMPTION AND LOAN MODIFICATION
AGREEMENT

THIS AMENDMENT TO PROMISSORY NOTE, LOAN AGREEMENT, MORTGAGE AND LOAN DOCUMENTS
AND ASSUMPTION AND LOAN MODIFICATION AGREEMENT (hereinafter the “Amendment”)
made and entered into as of the 31st day of July, 2009 by and between Commerce
Bank & Trust Company, a Massachusetts trust company with a principal place of
business at 386 Main Street, Worcester, Massachusetts (hereinafter “Lender”) and
Seracare Life Sciences, Inc., a Delaware corporation having its principal place
of business at 37 Birch Street, Milford, Massachusetts 01757 (hereinafter
“Borrower”) is firmly affixed to and made a part of a certain Promissory Note of
Boston Biomedica, Inc. payable to the order of the Lender dated as of March 31,
2000 in the original principal amount of Two Million Nine Hundred Thousand and
00/100 Dollars ($2,900,000.00), and assumed by the Borrower as of September 14,
2004 and having a current principal balance of $1,823,973.11 (hereinafter
“Note”).

WHEREAS, the Borrower did enter into and execute a certain Assumption and
Modification Agreement in favor of the Lender, dated September 14, 2004
(hereinafter the “Assumption Agreement”) in which the Borrower agreed to assume
each and every obligation of Boston Biomedica, Inc. to the Lender as defined and
described in the Loan Documents as defined and modified under that certain
Assumption Agreement; and,

WHEREAS, the Borrower and the Lender wish to further amend, renew and affirm the
Loan Documents and Assumption Agreement and certain conditions therein.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, including the Lender’s continuing extension of credit to
the Borrower, the Borrower and the Lender hereby agree that the Loan Documents
are amended as follows:



      1. Borrower will reduce the outstanding principal balance to $1,200,000.00
by direct payments to principal resulting in the following outstanding principal
balances on or before the first (lst) business day of each month as stated:



  •   $1,600,000.00 August 2009



  •   $1,400,000.00 September 2009



  •   $1,200,000.00 October 2009



  2.   Interest Rate to be established at the Commerce Bank Base Rate plus 300
basis points, fully floating with a floor of 6.25%.



  3.   Extension fee of $18,000.00 payable on, or before execution of
modification documents.



  4.   Maturity: Eighteen (18) months from the date of execution herein or no
later than February 28, 2011.



  5.   Payments of Interest as billed for months of August 2009, September 2009,
and October 2009, with monthly payments of Principal and Interest based on a ten
(10) year amortization schedule of the scheduled reduced principal balance of
$1,200,000.00 at the applicable Interest Rate beginning November 1, 2009.



  6.   Prepayment of principal in any amount allowed at any time without
penalty.



  7.   Incremental principal reductions shall be made in amounts equal and
simultaneous to the amount of any reduction in the market listing price.



  8.   Borrower will submit complete and current disclosure of on-going property
marketing activity including detail of all listing terms and prospect inquiries.



  9.   Borrower will maintain a minimum net worth of $18,000,000.00 at all
times.



  10.   All references in the Loan Documents delivered in connection therewith
shall be deemed to mean the Note as amended by this Amendment.

As hereby amended, the Note is hereby ratified and confirmed in all respects,
and all terms and provisions of the Note not amended hereby shall remain in full
force and effect.

WITNESS THE EXECUTION HEREOF, as an instrument under seal as of the date first
set forth above.

          SERACARE LIFE SCIENCES, INC.                                  


       


   
/s/ Susan L.N. Vogt
   
 
   
By: Susan L.N. Vogt
   
Its: President
   
 
   
 
   
/s/ Gregory A. Gould
   
 
   
By: Gregory A. Gould
   
Its: Chief Financial Officer/
   
Treasurer/Secretary
   
 
   
 
   
COMMERCE BANK & TRUST COMPANY
    


    


   
/s/ Paul E. Lesniewski
   
 
   
By: Paul E. Lesniewski
   
Its: Senior Vice President

COMMONWEALTH OF MASSACHUSETTS

Worcester                                                                     ss.

On this 29 day of July, 2009 before me, the undersigned notary public,
personally appeared Susan L.N. Vogt, proved to me through satisfactory evidence
of identification, which was photographic identification with signature issued
by a federal or state governmental agency, oath or affirmation of a credible
witness, personal knowledge of the undersigned, to be the person whose name is
signed on the preceding document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as President of Seracare Life Sciences, Inc.

                                                                 
Notary Public: /s/ Shannon M. Galvin
   
Commission Expires: February 21, 2014

COMMONWEALTH OF MASSACHUSETTS

Worcester                                                                     
ss.

On this 21 day of July, 2009 before me, the undersigned notary public,
personally appeared Gregory A. Gould, proved to me through satisfactory evidence
of identification, which was photographic identification with signature issued
by a federal or state governmental agency, oath or affirmation of a credible
witness, personal knowledge of the undersigned, to be the person whose name is
signed on the preceding document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as Chief Financial
Officer/Treasurer/Secretary of Seracare Life Sciences, Inc.

                                                                  
Notary Public: /s/ Shannon M. Galvin
   
Commission Expires: February 21, 2014

 

COMMONWEALTH OF MASSACHUSETTS

Worcester                                                                     
ss.

On this 31st day of July, 2009 before me, the undersigned notary public,
personally appeared Paul E. Lesniewski, proved to me through satisfactory
evidence of personally known identification, which was personal knowledge of the
undersigned, to be the person whose name is signed on the preceding document,
and acknowledged to me that he/she signed it voluntarily for its stated purpose
as SVP of Commerce Bank & Trust Company.

                                                                  
Notary Public: /s/ Lucile E. Daly
   
Commission Expires: Feb. 25, 2016

